Citation Nr: 1525013	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a timely notice of disagreement was received by the agency of jurisdiction with respect to a December 2006 rating decision that denied entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board), from a letter decision dated in May 2011 of the New Orleans, Louisiana, Regional Office (RO), of the Department of Veterans Affairs (VA), which determined that the Veteran had not filed a timely notice of disagreement with December 2006 rating decision that denied entitlement to service connection for tinnitus.

In January 2013, the RO granted service connection for tinnitus, effective May 19, 2011.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran was sent notice, dated in January 2010, of a December 2006 rating decision denying service connection for tinnitus. 

2. The RO did not receive a notice of disagreement with respect to the December 2006 rating action within one year of the January 2010 notification of that action. 



CONCLUSION OF LAW

A timely notice of disagreement was not received by VA as to the rating action of December 2006.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant appeal arises not so much from a claim, as from a dispute as to whether the Veteran submitted a timely notice of disagreement to a December 2006 rating decision.  In January 2010, the RO sent the Veteran notice of the December 2006 rating decision and informed him of the steps he needed to take in order to appeal that decision, including the submission of a notice of disagreement within one year.  The RO thereby provided notice prior to the adjudication of the timeliness of his notice of disagreement as to what evidence he was responsible for obtaining and what VA would undertake to do. 

There is no reported outstanding evidence that could substantiate that the Veteran submitted a timely notice of disagreement and the appeal does not turn on a medical question that would require an examination or opinion. There is no further notice or assistance that would be reasonably likely to substantiate the appeal.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The record shows that in December 2006, the RO issued a rating action that denied entitlement to service connection for tinnitus.  A notice letter with the rating decision was sent to the Veteran dated in January 2007 that, per the Veteran, contained an incorrect zip code.

Per the claims folder, the next piece of evidence is a December 2009 VA Report of General Information in which the Veteran called to request the January 2007 notice.  The Veteran reported that he never received the January 2007 letter or December 2006 rating decision.  Correspondence was then forwarded to the Veteran dated in January 2010 that contained a copy of the January 2007 notice and December 2006 rating decision.  The Veteran filed his notice of disagreement with the December 2006 rating decision in correspondence received by VA in May 2011.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 

In this case, the Veteran was notified of the December 2006 rating decision by at least January 2010.  He had until January 2011, to submit a notice of disagreement. His notice of disagreement was date stamped as received by the RO in May 2011.  Therefore, even granting that the Veteran did not receive the original January 2007 notice due to the use of a wrong zip code, the Veteran's notice of disagreement was clearly not received until after the one year period allotted to the Veteran to initiate an appeal, and was not timely.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties".  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

In this case, affording the Veteran the benefit of the doubt regarding the original January 2007 notice, he was still required to file his notice of disagreement within one year of receiving the second notice dated in January 2010.  The Veteran has not contended that he did not receive this second notice.  There is no evidence to rebut the presumption of regularity with respect to the second notice in this case.

The Veteran had testified and written that he responded promptly to the January 2010 notice, but has not provided any evidence or argument that submitted a notice of disagreement prior to May 2011.

It is clear that the May 2011 notice of disagreement was not received by the RO within one year of notification of the rating decision.  As such, it was not timely. Therefore, the December 2006 rating decision was not timely appealed.  Moreover, new and material evidence was not received within a year of its issuance, such as would extend the appeal period.  See 38 C.F.R. § 3.156(b). Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 20.302(a). 

The weight of the evidence is against the appeal and it is denied. 38 U.S.C.A. § 5107(b). 


ORDER

A timely notice of disagreement was not filed as to the rating action issued in December 2006, and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


